Exhibit 1 For filings with the FSA include the annex For filings with issuer exclude the annex TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii WPP plc 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights YES An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation:iii Massachusetts Financial Services Company 4. Full name of shareholder(s) (if different from 3.):iv MFS invests in securities of the issuer on behalf of its various mutual funds and institutional clients. 5. Date of the transaction and date on which the threshold is crossed or reached: v 3 May 2010 6. Date on which issuer notified: 5 May 2010 7. Threshold(s) that is/are crossed or reached: vi, vii 5% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % ofvoting rights x Direct Direct xi Indirect xii Direct Indirect JE00B3DMTY01 81,430,027 81,430,027 62,512,490 4.98% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 62,512,490 4.98% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi WPP PLC – B3DMTY0 Holdings as of 3 May 2010 Entity Holding Percentage Held MFS Investment Management (MFS) 24,669,896 1.96% MFS Heritage Trust Company (MFSHE) 314,181 0.02% MFS Institutional Advisors, Inc. (MFSI) 14,271,084 1.14% MFS International Ltd. (MIL) 4,090,353 0.33% MFS International (U.K.) Limited (MIL U.K.) 11,855,607 0.94% MFS International Management K.K. (MIM K.K.) 5,098,147 0.41% MFS Investment Management (Lux) S.A. (MIM Lux) 2,213,222 0.18% Notifiable Interest 62,512,490 4.98% Shares Outstanding 1,255,656,885 Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: 14. Contact name: Marie Capes, WPP plc 15. Contact telephone number: 020 7408 2204
